Exhibit 10.8

INTCOMEX, INC.

2007 FOUNDERS’ GRANT STOCK OPTION PLAN

1. Purposes of the Plan. The purposes of this Plan are:

 

  •  

to attract and retain the best available personnel for positions of substantial
responsibility,

 

  •  

to provide additional incentive to Employees and Directors, and

 

  •  

to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options with respect to shares of
its Class B Non-Voting Common Stock (the “Class B Stock”).

2. Definitions. As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Affiliate” means, with respect to any party, any Person which directly or
indirectly through one or more intermediaries controls, or is controlled by or
is under common control with, such party. The term “control” as used herein
means the possession, directly or indirectly, of the power to cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

(c) “Applicable Laws” means the requirements relating to the administration of
equity-based awards or equity compensation plans under the State of Delaware
corporate laws, U.S. federal and state securities laws, the Code, any stock
exchange or quotation system on which the common stock of the Company is listed
or quoted and the applicable laws of any foreign country or jurisdiction where
Awards are, or will be, granted under the Plan.

(d) “Award” means, individually or collectively, a grant under the Plan of
Options as provided herein.

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(f) “Awarded Stock” means the Shares subject to an Award.

(g) “Board” means the Board of Directors of the Company.

(h) “Change in Control” means the occurrence of any of the following events:



--------------------------------------------------------------------------------

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50.0%) of the total voting power represented by the
Company’s then outstanding voting securities;

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50.0%) of the total voting power represented by the voting securities
of the Company or such surviving entity or its parent outstanding immediately
after such merger or consolidation.

(i) “Class B Stock” means the Class B non-voting common stock of the Company.

(j) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

(k) “Committee” means a committee of Directors or other individuals satisfying
Applicable Laws appointed by the Board in accordance with Section 4 of the Plan.

(l) “Company” means Intcomex, Inc., a Delaware corporation, or any successor
thereto.

(m) “Director” means a member of the Board.

(n) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

(o) “Dividend Equivalent” means a credit, made at the discretion of the
Administrator, to the account of a Participant in an amount equal to the value
of dividends paid on one Share for each Share represented by an Award held by
such Participant.

(p) “Employee” means any person, including Officers and Directors, employed by
the Company or any Subsidiary of the Company. Neither service as a Director nor
payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

(r) “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, and/or
cash, and/or (ii) the exercise price of an outstanding Award is reduced. The
terms and conditions of any Exchange Program will be determined by the
Administrator in its sole discretion.

(s) “Fair Market Value” means, as of any date, the value of the common stock of
the Company determined in good faith by the Administrator and complying with all
federal, state, and local income tax statutes and for such other purposes as the
Administrator deems appropriate, the Fair Market Value shall be determined by
the Administrator in accordance with uniform and nondiscriminatory standards
adopted by it from time to time.

(t) “Fiscal Year” means the fiscal year of the Company.

(u) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(v) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(w) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(x) “Option” means a stock option granted pursuant to the Plan.

(y) “Optionee” means a holder of an Option granted pursuant to the Plan.

(z) “Participant” means the holder of an outstanding Award granted under the
Plan.

(aa) “Permitted Transferee” shall mean any Affiliate of a shareholder that, upon
becoming a transferee of shares of common stock of such shareholder agrees to
become a party to this Agreement and to assume the rights and obligations of the
transferring shareholder under this Agreement with respect to the transferred
shares (it being specified that the transferring shareholders shall upon such
assumption no longer enjoy and be released from such rights and obligations with
respect to such transferred shares).

(bb) “Person” means any natural person, corporation, limited liability company,
unincorporated organization, trust, joint-stock company, joint venture,
association, company, partnership, any other entity, or government, or any
agency or political subdivision of any government.

(cc) “Plan” means this 2007 Founders’ Grant Stock Option Plan.

(dd) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

 

3



--------------------------------------------------------------------------------

(ee) “Section 16(b)” means Section 16(b) of the Exchange Act.

(ff) “Service Provider” means an Employee or Director.

(gg) “Share” or “Shares” means the shares of common stock of the Company,
whether voting or Class B Stock.

(hh) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(ii) “Transfer” means any sale, devise, inheritance, pledge, gift, encumbrance
or other disposition of common stock.

3. Stock Subject to the Plan.

(a) In General. Subject to the provisions of Section 10 of the Plan, the maximum
aggregate number of Shares that may be issued under the Plan is 1,700, all of
which are issued pursuant to Nonstatutory Stock Options or Incentive Stock
Options. The Shares may be authorized, but unissued, or reacquired non-voting
common stock. Shares shall not be deemed to have been issued pursuant to the
Plan with respect to any portion of an Award that is settled in cash. Upon
payment of Shares pursuant to the exercise of an Award, the number of Shares
available for issuance under the Plan shall be reduced only by the number of
Shares actually issued in such payment.

(b) Share Reserve. The Company, during the term of the Plan, shall at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iii) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

(iv) Delegation of Authority for Day-to-Day Administration. Except to the extent
prohibited by Applicable Law, the Administrator may delegate to one or more
individuals the day-to-day administration of the Plan and any of the functions
assigned to it in this Plan. Such delegation may be revoked at any time.

 

4



--------------------------------------------------------------------------------

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to approve forms of agreement for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised, any vesting acceleration or waiver of forfeiture or repurchase
restrictions, and any restriction or limitation regarding any Award or the
Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, will determine;

(vi) to institute an Exchange Program;

(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws and/or qualifying for preferred
tax treatment under applicable foreign tax laws;

(ix) to modify or amend each Award (subject to Section 14(c) of the Plan),
including (A) the discretionary authority to extend the post-termination
exercise period of Awards longer than is otherwise provided for in the Plan and
(B) accelerate the satisfaction of any vesting criteria or waiver of forfeiture
or repurchase restrictions;

(x) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the minimum amount required to be withheld. The Fair Market Value of
any Shares to be withheld will be determined on the date that the amount of tax
to be withheld is to be determined. All elections by a Participant to have
Shares or cash withheld for this purpose will be made in such form and under
such conditions as the Administrator may deem necessary or advisable;

(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator,

 

5



--------------------------------------------------------------------------------

(xii) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award;

(xiii) to determine whether Awards will be settled in Shares, cash or in any
combination thereof;

(xiv) to determine whether Awards will be adjusted for Dividend Equivalents;

(xv) to establish a program whereby Service Providers designated by the
Administrator can reduce compensation otherwise payable in cash in exchange for
Awards under the Plan;

(xvi) to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resale by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy, and (B) restrictions as to the use of a specified brokerage firm
for such resale or other transfers; and

(xvii) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

5. Eligibility. Incentive Stock Options may be granted only to Employees. In the
event any grant hereunder does not qualify as an Incentive Stock Option, it
shall be deemed to be a Nonstatutory Stock Option.

6. Limitations.

(a) ISO $100,000 Rule. Each Option will be designated, at the discretion of the
Administrator, in the Award Agreement as either an Incentive Stock Option or a
Nonstatutory Stock Option. However, any options designated as Incentive Stock
Options will be so only to the extent allowable under the Code.

(b) Special Limits for Grants of Options. Subject to Section 10 of the Plan, the
maximum number of Shares that may be subject to Options granted to any Service
Provider in any calendar year shall equal 250 Shares, plus any Shares which were
available under this Section for Awards to such Service Provider in any prior
calendar year but which were not covered by such Awards.

(c) No Rights as a Service Provider. Neither the Plan nor any Award shall confer
upon a Participant any right with respect to continuing his or her relationship
as a Service Provider, nor shall they interfere in any way with the right of the
Participant or the right of the Company or its’ Subsidiaries to terminate such
relationship at any time, with or without cause.

 

6



--------------------------------------------------------------------------------

(d) Status of the Stock Option. Certain of the Options granted hereby are
intended to qualify as “incentive stock options” under Section 422 of the Code,
but the Company does not represent or warrant that such options qualify as such.
The Participant should consult with his or her own tax advisors regarding the
tax effects of this Option and the requirements necessary to obtain favorable
income tax treatment under Section 422 of the Code, including, but not limited
to, holding period requirements. To the extent any portion of the Option does
not so qualify as an “incentive stock option,” such portion shall be deemed to
be a Nonstatutory Stock Option. Unless the Participant obtains the approval of
the administrator or the shares are publicly traded, the Participant shall not
dispose of (whether by sale, gift, transfer or otherwise) any Shares acquired
pursuant to the exercise of an Option within the one-year period beginning on
the date after the transfer of such Shares to him or her, or within the two-year
period beginning on the day after the grant of the Option.

7. Stock Options.

(a) Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement.

(b) Option Exercise Price and Consideration.

(i) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to the exercise of an Option will be determined by the Administrator,
but will be no less than 100% of the Fair Market Value per Share on the date of
grant.

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised. The Administrator, in its sole discretion, may accelerate the
satisfaction of such conditions at any time.

(c) Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration, to
the extent permitted by Applicable Laws, may consist entirely of:

(i) cash;

(ii) check;

(iii) promissory note;

(iv) other shares which meet the conditions established by the Administrator to
avoid adverse accounting consequences (as determined by the Administrator);

(v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

 

7



--------------------------------------------------------------------------------

(vi) a reduction in the amount of any Company liability to the Participant,
including any liability attributable to the Participant’s participation in any
Company-sponsored deferred compensation program or arrangement;

(vii) any combination of the foregoing methods of payment; or

(viii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

(d) Exercise of Option.

(i) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

An Option will be deemed exercised when the Company receives: (x) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (y) full payment for the Shares with
respect to which the Option is exercised (including provision for any applicable
tax withholding). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant. Until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder will exist with respect to the Awarded Stock, notwithstanding the
exercise of the Option. The Company will issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 10 of the Plan or the
applicable Award Agreement.

Exercising an Option in any manner will decrease the number of Shares thereafter
available for sale under the Option, by the number of Shares as to which the
Option is exercised.

(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three
(3) months following the Participant’s termination. Unless otherwise provided by
the Administrator, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will be released from the reserve created pursuant to Section 3(b) of
this Plan. If after termination the Participant does not exercise his or her
Option as to all of the vested Shares within the time specified by the
Administrator, the Option will terminate.

(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the

 

8



--------------------------------------------------------------------------------

Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for twelve (12) months following the Participant’s termination.
Unless otherwise provided by the Administrator, if on the date of termination
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option will be released from the reserve created
pursuant to Section 3(b) of this Plan. If after termination the Participant does
not exercise his or her Option as to all of the vested Shares within the time
specified by the Administrator, the Option will terminate, and the remaining
Shares covered by such Option will be released from the reserve created pursuant
to Section 3(b) of this Plan.

(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the Option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to the Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the persons) to whom the Option
is transferred pursuant to the Participant’s will or in accordance with the laws
of descent and distribution. In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s death. Unless otherwise provided by the Administrator, if at
the time of death the Participant is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option will be released from
the reserve created pursuant to Section 3(b) of this Plan. If the Option is not
exercised as to all of the vested Shares within the time specified by the
Administrator, the Option will terminate, and the remaining Shares covered by
such Option will be released from the reserve created pursuant to Section 3(b)
of this Plan.

8. Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence
and will resume on the date the Participant returns to work on a regular
schedule as determined by the Company; provided, however, that no vesting credit
will be awarded for the time vesting has been suspended during such leave of
absence. A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company or any Subsidiary. For purposes
of Incentive Stock Options, no leave of absence may exceed ninety (90) days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, then three months following the 91st day of such
leave any Incentive Stock Option held by the Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option.

9. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.

 

9



--------------------------------------------------------------------------------

10. Adjustments; Dissolution or Liquidation; Change in Control.

(a) Adjustments. In the event that any dividend (except those paid in the
ordinary course of business) or other distribution (whether in the form of cash,
shares, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of shares or other securities of the
Company, or other change in the corporate structure of the Company affecting the
Shares occurs, such that an adjustment is determined by the Administrator (in
its sole discretion) to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Administrator shall, in such manner as it may deem
equitable, adjust the number and class of Shares which may be delivered under
the Plan, the number, class and price of Shares subject to outstanding awards,
and the numerical limits in Section 6. Notwithstanding the preceding, the number
of Shares subject to any Award always shall be a whole number.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award, to the extent applicable, until ten
(10) days prior to such transaction as to all of the Awarded Stock covered
thereby, including Shares as to which the Award would not otherwise be
exercisable. In addition, the Administrator may provide that any Company
repurchase option or forfeiture rights applicable to any Award shall lapse 100%,
and that any Award vesting shall accelerate 100%, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised or vested, an
Award will terminate immediately prior to the consummation of such proposed
action.

(c) Change in Control. In the event of a Change in Control other than in the
event of a public offering (whether primary or secondary) of the Company’s
common stock, the Company shall have the right to terminate each or any Award
then outstanding (vested or unvested and to the extent unexercised), in which
case the Company, or the successor or acquiror in such Change in Control
transaction, shall pay to each Participant that held an Award that is so
cancelled an amount in cash equal to the aggregate “net” value of the Shares
underlying his/her terminated Award, which amount shall be calculated by
subtracting the aggregate Exercise Price of each such Participant’s Award from
the product of, (i) the number of Shares underlying such Award, times (ii) the
per share consideration paid to the holders of the Company’s common stock in the
Change in Control transaction, as determined by the Committee. The termination
of Awards and related cash payments under this section shall occur immediately
prior to the Change in Control.

11. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

 

10



--------------------------------------------------------------------------------

12. Conversion of Shares. In the event the Company sells its common stock in a
public offering (which may not otherwise constitute a Change in Control), each
Share underlying an outstanding Award of Awarded Stock shall be converted into
an equivalent number of shares of the voting common stock of the Company.

13. Term of Plan. Subject to Section 14 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten (10) years unless terminated earlier under Section 14 of the Plan.

14. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

(b) Shareholder Approval. The Company will obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension, or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

15. Conditions upon Issuance of Shares.

(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving such Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

16. Severability. Notwithstanding any contrary provision of the Plan or an Award
to the contrary, if any one or more of the provisions (or any part thereof) of
this Plan or the Awards shall be held invalid, illegal, or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal, and
enforceable, and the validity, legality, and enforceability of the remaining
provisions (or any part thereof) of the Plan or Award, as applicable, shall not
in any way be affected or impaired thereby.

17. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

 

11



--------------------------------------------------------------------------------

18. Shareholder Approval. The Plan will be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

 

12